Citation Nr: 0126478	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  98-12-330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1996 to 
August 1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Buffalo, New York RO, which denied, in part, service 
connection for right shoulder and right ankle disabilities.  
This case was before the Board in May 2000, but was remanded 
for additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  There is no medical evidence that the veteran's right 
shoulder disability is etiologically related to the veteran's 
military service.

3.  There is no medical evidence that the veteran's right 
ankle disability is etiologically related to the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability was not incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001).

2.  The veteran's right ankle disability was not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the July 
1998 Statement of the Case and the September 2000 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the information and evidence necessary to 
substantiate the claim.

Factual Background

Service medical records include a June 1996 report of medical 
history completed at the time the veteran entered military 
service.  He reported having sprained both ankles prior to 
service, but had no history of disease or injury of his right 
shoulder.  Upon physician examination, the examiner reported 
no subjective complaints or objective findings of a right 
ankle or right shoulder disability.  In September 1996, an 
inservice treatment notes shows the veteran had complaints of 
right shoulder pain.  Shoulder strain was diagnosed.  Upon 
separation from service, the veteran reported no subjective 
complaints or history of a right shoulder or right ankle 
disability, and no objective findings were noted upon 
physical examination.

In October 1997, the veteran underwent a VA examination.  The 
veteran reported that he suffered a severe right ankle sprain 
while playing soccer in the military and that now he has to 
wear a brace whenever he does any activity requiring running 
or walking.  The veteran also had complaints of chronic right 
shoulder pain, but reported that he had injured his right 
shoulder in a car accident several years prior to service.  
Upon physical examination of the veteran's right ankle, the 
examiner found no evidence of edema or bony abnormalities.  
There was some tenderness to palpation over the sinus tarsi 
and at the insertion of the anterior talofibular ligament.  
The veteran had 15 degrees dorsiflexion and 25 degrees of 
plantar flexion.  The veteran was able to stand on his toes 
without effort for greater than 30 seconds and ankle 
inversion and eversion were both normal.  The examiner found 
no appreciable laxity to resisted ankle inversion and 
sensation was intact.  X-rays of the veteran's right ankle 
were normal.  Upon physical examination of the veteran's 
right shoulder, the examiner found some tenderness over the 
coracoid and proximal head of the biceps tendon.  The veteran 
had 180 degrees flexion and 180 degrees abduction.  Shoulder 
strength was 5/5 on all movements.  Internal rotation and 
external rotation were 90 degrees.  The veteran noted some 
pain on end range internal rotation.  The diagnosis was 
chronic, intermittent right ankle pain with no evidence of 
significant instability.  The examiner opined that the 
veteran's right ankle pain "appear[ed]" to be a service-
connected injury.  As to the veteran's right shoulder, the 
examiner diagnosed the veteran with chronic right shoulder 
pain that did not limit range of motion or strength.  The 
examiner stated that the veteran's right shoulder injury was 
not service-connected by the veteran's own history.

In November 1997, the veteran underwent a VA examination.  
The veteran had complaints of shoulder pain with recent onset 
and no specific history of injury.  He had experienced 
shoulder pain since hurting his back in service lifting 
satellites, and he had right ankle pain as a result of 
twisting his ankle during maneuvers in service.  Upon 
physical examination, the examiner noted that the veteran 
ambulated without a limp and was able to get on and off the 
examining table with relative ease.  The right shoulder 
revealed no deformity, but the veteran had slight tenderness 
on palpation of the right AC joint and over the right 
bicipital groove area. The deep tendon reflexes of the upper 
extremities were present and symmetrical at +1.  As to the 
veteran's right ankle, he had pain in his back and right 
ankle on tandem toe walk, but was able to heel walk with 
little discomfort.  The right ankle showed no signs of 
instability.  Range of motion was 40 degrees plantar flexion 
and 10 dorsiflexion.  Inversion was 30 degrees and eversion 
was 10 degrees bilaterally.  The diagnosis was chronic strain 
of the right shoulder and chronic strain of the right ankle.

In February 1998, the veteran underwent a VA examination.  
The veteran had complaints of right ankle instability.  Upon 
physical examination, the examiner found no swelling, no 
effusion, no edema, and no bony deformities.  There was mild 
tenderness on palpation in the lateral superior aspect of the 
ankle.  Range of motion was 10 degrees dorsiflexion and 40 
degrees plantar flexion.  Dorsiflexors and plantar flexors 
were 5/5 and sensation was intact.  X-rays of the veteran's 
right ankle were normal.  The examiner concluded that there 
was no instability of the veteran's right ankle.

The veteran was scheduled for a VA examination in July 2000, 
as part of the May 2000 Board remand, but failed to report.

Analysis

The veteran contends that the RO erred by failing to grant 
service-connection for his right shoulder and right ankle 
disabilities.  Regulations provide that service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, service connection may also 
be granted for disability that has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Furthermore, a veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

Finally, the veteran failed to report for the VA examination 
scheduled in July 2000.  He has offered no reason for his 
failure to report or shown any desire to reschedule. Given 
the mandate of 38 C.F.R. § 3.655(b) that the Board adjudicate 
the claim on the available evidence, it thus falls to the 
Board to evaluate this case on the merits.  38 C.F.R. 
§ 3.655(b).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998).

I.  Right Shoulder

Initially the Board notes that there is a discrepancy as to 
when and how the veteran injured his right shoulder.  In the 
October 1997 examination report, the veteran stated that he 
had injured his right shoulder in a car accident several 
years prior to service.  In the November 1997 examination 
report, the veteran stated that he had shoulder pain ever 
since lifting heavy satellites in service.  As stated above, 
the veteran will be presumed to be in sound condition upon 
entering service except for those defects noted when examined 
and accepted for service.  Since the veteran's entrance 
examination was negative for any right shoulder complaints or 
objective findings, the veteran is presumed to have been in 
sound condition upon entering military service.  

Since the veteran did not suffer from a pre-service right 
shoulder injury, service connection must be analyzed on a 
direct basis.  Even though the veteran was diagnosed with a 
right shoulder strain in service, this was the only instance 
of complaints of any shoulder disability.  Furthermore, no 
chronic disability was diagnosed.  Likewise, the veteran's 
separation examination shows no subjective complaints or 
objective findings of a right shoulder disability.  While 
post-service medical records show a diagnosis of a current 
shoulder disability, there is no medical opinion linking the 
current disability to an inservice injury.  Similarly, the 
Board attempted to obtain such an opinion upon the May 2000 
remand, however, the veteran failed to report.  Therefore, 
there is no evidence that any current right shoulder 
disability is etiologically related to the veteran's military 
service. 

II.  Right Ankle

As stated above in regard to the veteran's right shoulder 
disability, there also appears to be a discrepancy as to the 
cause of the veteran's current right ankle disability.  The 
veteran had noted upon entrance into service that he had 
sprained both ankles prior to service.  In the October 1997 
VA examination report, the veteran stated that he injured his 
right ankle while playing soccer in the military.  In the 
November 1997 VA examination, the veteran stated that he 
twisted his ankle while performing military maneuvers.  Even 
though the veteran reported a pre-service injury to his right 
ankle, medical examination upon entrance found no subjective 
complaints or objective findings of a right ankle disability 
at that time.  Therefore, any pre-service right ankle 
disability had been resolved and the veteran was granted the 
presumption of soundness upon entrance into service.  

Since the veteran is presumed to have been in sound condition 
upon entering service, service connection must be analyzed on 
a direct basis.  After review of the evidence, there is no 
medical opinion based on objective findings that the 
veteran's right ankle disability incurred in service.  Even 
though the examiner in the October 1997 VA examination report 
stated that the veteran's right ankle disability 
"appear[ed]" to be service-connected, this opinion was 
based in large part on history as reported by the veteran.  
There is no evidence that the examiner reviewed the veteran's 
claims file in conjunction with the examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "bare transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional."  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
there is no evidence that any current right shoulder 
disability is etiologically related to the veteran's military 
service.  Furthermore, as stated above, the Board attempted 
to obtain such an opinion upon the May 2000 remand, but the 
veteran failed to report.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for right shoulder and right 
ankle disabilities must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a right ankle 
disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

